Citation Nr: 1630695	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral chronic otitis externa prior to April 3, 2013, and in excess of 10 percent since April 3, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2009 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2013 rating decision, the RO increased the rating for bilateral otitis externa to 10 percent disabling, effective April 3, 2013.  Although an increased rating has been assigned for part of the appeal period, the issue remains in appellate status as the maximum rating has not been assigned for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Thus, the Board will evaluate whether a compensable rating is warranted prior to April 3, 2013, and whether a rating higher than 10 percent is warranted thereafter.

In a May 2011 substantive appeal to the Board, the Veteran requested a live videoconference hearing with the Board.  A hearing was scheduled for December 2014.  At the hearing, the Board received a statement from the Veteran requesting cancellation of the videoconference hearing in favor of an in-person Travel Board hearing.  Accordingly, in February 2015, the Board remanded this matter for the scheduling of a Travel Board hearing.  A Travel Board hearing was scheduled for July 2015.  In June 2015 correspondence, the Veteran withdrew his hearing request and indicated that he wished the appeal to proceed on the record.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).  The Board finds that the RO substantially complied with the Board's remand directive regarding the scheduling of a hearing.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is now ready for adjudication. 


FINDING OF FACT

For the entire rating period on appeal, the Veteran's bilateral otitis externa has been manifested by symptoms of recurrent itching and discharge requiring frequent and prolonged treatment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a 10 percent disability rating, and no higher, for bilateral otitis externa have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.87, Diagnostic Code 6210 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records and private treatment records have been obtained and considered.  

The Veteran was provided VA examinations relating to his claim in February 2009 and April 2013.   The Board finds that the examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The reports were based on examination of the Veteran by an examiner with appropriate expertise and a thorough review of the records.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Increased Rating Claim

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In the case of otitis externa, the Rating Schedule does not specifically provide for a noncompensable disability rating.  In every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has considered whether any staged rating periods are warranted.  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

In a statement received by the VA on October 27, 2008, the Veteran requested a compensable rating for his bilateral otitis externa disability.

Otitis externa is evaluated under Diagnostic Code 6210, which provides a 10 percent disability rating for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.87.  The 10 percent rating is the highest schedular disability rating for chronic otitis externa.  Id.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the symptoms associated with the Veteran's bilateral otitis externa warrant a 10 percent disability rating for the entire rating period on appeal.  

In a February 2009 VA examination, the examiner noted that the Veteran was currently treating his bilateral external otitis with medication.  The Veteran reported using ear drops as treatment.  The examiner noted that the Veteran reported pain several times a year that lasts for days.  While the examiner found no acute or chronic external otitis at the time of examination, the examiner noted a history of intermittent itching and infections several times a year.  The Veteran reported that he was currently employed and lost no time from work due to this service-connected disability.

The Veteran's VA and private treatment records show treatment for itching, drainage, and discomfort in the ear.  See, e.g., October 2010 VA Treatment Record (noting chronic left ear itching); February 2010 VA Treatment Record (noting chronic complaints of itching and crawling sensation); December 2009 VA Treatment Record (noting itching, drainage, and discomfort); November 2008 VA Treatment Record (noting ear pain which improves with topical ear drops); October 2008 Private Treatment Record (noting intermittent ear pain and itching).  The records also show that the Veteran was using ear drops as treatment for this condition.  See, e.g., October 2010 VA Treatment Record (noting ear drops seem to help with itching); February 2010 VA Treatment Record (noting Veteran used ear drops in past and may try a mild steroid preparation); December 2009 VA Treatment Record.  The Veteran reported that his ear drops were a prescribed neomycin and polymyxin B sulfates and hydrocortisone otic solution, and that he was prescribed the drops in March 2007.  See Veteran's February 2009 Statement.

In an April 2013 examination, the Veteran reported intermittent ear pain, daily itching, and daily drainage.  The Veteran reported treating his symptoms with a hydrocortisone, neomycin, polymyxin solution prescribed by his primary care physician as needed.  He reported that he used ear drops 2-3 days every month.  The examiner found serous discharge and itching from the Veteran's chronic otitis externa.  The examiner also found a keratinized patch and some flaking in the Veteran's external auditory canals.  The examiner noted that the Veteran was still working and had not missed work due to his ear condition.

Following the April 2013 VA examination, in a July 2013 rating decision, the RO increased the Veteran's rating for his bilateral otitis externa to 10 percent, effective the date of the VA examination.  

Based on the above, and resolving all reasonable doubt in the Veteran's favor, the Board now finds that a 10 percent disability rating is warranted for bilateral otitis externa for the entire rating period on appeal.  The Veteran is competent to report symptoms of itching and drainage, as these are observable symptoms that the Veteran perceives through his senses.  See Layno, 6 Vet. App. 465; Barr, 21 Vet. App. at 303.  In addition, the Veteran reported use of prescription medication in the form of otic drops as treatment for his symptoms across the entire appeal period.  Moreover, the Board finds the Veteran's symptoms to be consistent across the entire rating period under appeal.  Therefore, the Board finds that the Veteran's symptomatology warrants a 10 percent disability rating for the entire rating period under appeal.  This is the maximum schedular rating under these diagnostic criteria. 

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  In this regard, chronic otitis externa is specifically contemplated by the Rating Schedule; therefore, the Board finds that no other diagnostic code or rating would be appropriate in the evaluation of the Veteran's disability.  See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  

For these reasons, the Board finds that the weight of the evidence, lay and medical, supports a disability rating of 10 percent, and no more, for bilateral otitis externa for the entire rating period on appeal. 

In his May 2011 substantive appeal, the Veteran requested an increased rating of 10 percent effective the date of his retirement in September 1994.  Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Here, as there was not a factually ascertainable increase in the year preceding the claim, the appropriate effective date for the increased rating is October 27, 2008, the date of VA receipt of the claim for increase.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

Only if the criteria do not reasonably describe the claimant's disability level and symptomatology, then a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's bilateral otitis externa disability that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are contemplated in the disability rating assigned.  The Veteran's bilateral otitis externa is manifested by symptoms such as pain, itching, and discharge.  These manifestations are contemplated in the rating criteria.  Swelling and pain are similar symptoms in terms of the impact on functioning.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents such an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's bilateral otitis externa are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, at both examinations, the Veteran reported that he was working and that he had not missed any work due to his bilateral otitis externa disability.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.  


ORDER

Entitlement to a 10 percent disability rating, and no higher, for bilateral otitis externa is granted for the entire appeal period, subject to the laws and regulations governing the payment of VA benefits. 



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


